                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


TERRY LEWIS BENFORD,                             )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 1:18 CV 5 JMB
                                                 )
ASHELY GRISHAM, et al.,                          )
                                                 )
            Defendants.                          )


                               MEMORANDUM AND ORDER

       This matter is before the Court sua sponte. Defendants Dr. Charles Pewitt and Ashley

Grisham’s (“Defendants”) filed Motions for Summary Judgment (ECF No. 39) and Requesting

that Their Statement of Uncontroverted Material Facts be Deemed Admitted, and for Judgment

on Their Behalf (ECF No. 50). Plaintiff Terry Lewis Benford (“Plaintiff”), who proceeds pro se,

has not filed a response in opposition or requested an extension of time to do so. All matters are

pending before the undersigned United States Magistrate Judge with the consent of the parties,

pursuant to 28 U.S.C. § 636(c).

       In response (ECF No. 54) to Defendants’ Motions for Summary Judgment (ECF No. 39)

and Requesting that Their Statement of Uncontroverted Material Facts be Deemed Admitted, and

for Judgment on Their Behalf (ECF No. 50) (“motions”), Plaintiff asserts that he did not receive

Defendants’ motions, in spite of a signed certificate of service in the motions. Defendants

respond that Plaintiff has been served with a copy of the motions at the address at Eastern

Reception, Diagnostic & Correctional Center (“ERDCC”), 2727 Highway K, Bonne Terre, MO




                                                1
63628 and that each document filed with the Court contains a certificate of service, and that they

sent other motions to Plaintiff as the same address.

       A review of the Court records shows that Plaintiff is no longer incarcerated at ERDCC

but he is now incarcerated at Booneville Correctional Center, 1216 E. Morgan Street, Boonville,

MO 65233. See ECF caption and (ECF No. 27)

       Accordingly,

       IT IS HEREBY ORDERED that Defendants shall serve copies their Motions for

Summary Judgment (ECF No. 39) and Requesting that Their Statement of Uncontroverted

Material Facts be Deemed Admitted, and for Judgment on Their Behalf (ECF No. 50),

Suggestions in Support of Their Motion for Summary Judgment (ECF No. 40), and Statement of

Uncontroverted Material Facts (ECF No. 41) to Plaintiff at at Booneville Correctional Center,

1216 E. Morgan Street, Boonville, MO 65233.

       IT IS FURTHER ORDERED that Plaintiff shall have until August 26, 2019, to file

responsive pleadings to Defendants’ motions. Plaintiff’s response must comply with Rule 56 of

the Federal Rules of Civil Procedure and Local Rule 4.01(E). Plaintiff is specifically warned

that failure to respond to Defendants’ motions may result in dismissal of his complaint for failure

to prosecute, pursuant to Rule 41(b).


                                                 /s/ John M. Bodenhausen
                                                 JOHN M. BODENHAUSEN
                                                 UNITED STATES MAGISTRATE JUDGE



Dated this 11th day of July, 2019.




                                                 2
